DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 04, 2022 has been entered.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the new narrow limitation (lines 19-20) “wherein the density of constituent (B) is ± 0.001 g/cm3 of the density of constituent (A)” further limits the antecedent broader limitation (lines 15-16) “with the proviso that the density of constituent (B) is ± 0.003 g/cm3 of the density of constituent (A)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0349734 (Habibi).
Habibi discloses a homogeneous (meets Applicants’ uniform dispersion) polyethylene blend comprising:
20 to 90 wt.% of a linear low density polyethylene (LLDPE) made by copolymerizing ethylene and another α-olefin inclusive of butene in the presence of a Ziegler-Natta catalyst (meets Applicants’ ZN-LLDPE  (A) and overlaps content thereof); and
80 to 10 wt.% of a LLDPE made by copolymerizing ethylene and another α-olefin inclusive of hexene in the presence of a metallocene catalyst (meets Applicants’ MCN-LLDPE (B) and overlaps content thereof),
wherein the LLDPE polymers are governed by a melt index (MI) of 0.1 g/10 min to 150 g/10 min (overlaps Applicants’ melt index (i)) and a density of 850 kg/m3 to 935 kg/m3 overlaps Applicants’ density (ii)) (e.g., abstract, [0016], [0066-0067], [0218], Table 2, examples, claims).
Habibi sets forth compositions 2-5 directed to 75/25, 50/50 and 25/75 polyethylene blends comprising: 
a LLDPE made by copolymerizing ethylene and 1-hexene in the presence of a Ziegler-Natta catalyst having a melt index (MI) of 0.966 g/10 min and a density of 920.4 kg/m3 (differing from Applicants’ ZN-LLDPE  (A) only in that the α-olefin comonomer is not butene); and
a LLDPE made by copolymerizing ethylene and 1-hexene in the presence of a metallocene catalyst having a melt index (MI) of 1.15 g/10 min and a density of 921.9 kg/m3 (Table 2) (meets Applicants’ MCN-LLDPE (B)).
In essence, Habibi’s working examples differ from the present claims in that the ZN-LLDPE polymer is not derived from 1-butene, the density difference is 0.0015 g/cm3 and the LLDPE polymers are not characterized in terms of a LCB index.  With respect to the first difference, Habibi clearly discloses 1-butene as a preferred viable comonomer alternative to 1-hexene for producing the ZN-LLDPE [0066] and, as such, the use of 1-butene as a viable comonomer alternative to the exemplified 1-hexene comonomer making up Habibi’s exemplified ZN-LLDPE is immediately-envisaged, and rendered obvious, to one having ordinary skill in the art. Case law holds that when the reference teaches a small genus which places a claimed species in the possession of the public (i.e. Habibi clearly teaches the small genus consisting of 1-butene and 1-hexene as In re Schaumann, 197 USPQ 5.  As to density difference, while the claimed density difference of ± 0.001 g/cm3 does not overlap with Habibi’s exemplified difference of 0.0015 g/cm3, a prima facie case of obviousness exists because the presently claimed upper limit of 0.001 g/cm3 and Habibi’s 0.0015 g/cm3 are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 227 USPQ 773 (MPEP 2144.05 l). Moreover, inasmuch as Habibi’s immediately-envisaged ZN-LLDPE with butene units and the expressly exemplified MCN-LLDPE with hexene units each meet Applicants’ corresponding LLDPE polymers, it is reasonably believed that they would necessarily possess the same LCP index because the properties are intrinsically linked to the chemical identity and formulation of a composition.  One having ordinary skill in the art would expect the similarly-constituted and similarly-produced polyethylene blends, i.e., in terms of the types and contents of materials added, to necessarily meet the presently claimed “uniform dispersion” limitation.  “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). 

As to claim 3, given that Habibi’s above-described immediately-envisaged polyethylene blends are similarly-constituted and possess the same melt flow and density, it is reasonably believed that any film produced therefrom would necessarily possess the same properties. 
As to claim 4, Habibi’s polyethylene blends are produced from a similar melt-mixing process (e.g., [0164-0170], examples).
As to claim 5, it would have been within the purview of one having ordinary skill in the art to cool Habibi’s melt blend to a temperature below its solidification temperature to facilitate the production of the desired homogeneous blend [0218].
As to claims 6 and 7, Habibi’s exemplified compositions additionally comprise Irganox 1076 and Irgafos.
As to claims 8 and 9, Habibi discloses the production of films (e.g., claim 19).
As to claim 10, it is within the purview of Habibi’s inventive disclosure, and obvious to one having ordinary skill in the art, to manufacture films having uniaxial- or biaxial-orientation [0173]. 
Response to Arguments
Applicant's arguments and amendments filed January 04, 2022 have been fully considered. 
Applicants’ amendment requiring a density difference of ± 0.001 g/cm3 is effective to overcome the 35 USC 102 rejection over Habibi.
Applicants’ response is not effective in overcoming the 35 USC 103 rejection over Habibi.  While the claimed density difference of ± 0.001 g/cm3 does not overlap 3, a prima facie case of obviousness exists because the presently claimed upper limit of 0.001 g/cm3 and Habibi’s 0.0015 g/cm3 are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 227 USPQ 773 (MPEP 2144.05 l).
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Dependent claim 11 additionally requires a melt index difference of ± 0.1 g/10 min.   It is not seen that it would have been obvious to one having ordinary skill in the art to modify both the density difference and melt index difference of Habibi’s compositions to arrive at the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765